NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

               United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                                Argued June 9, 2015 
                                Decided June 16, 2015 
                                            
                                        Before 
 
                        RICHARD A. POSNER, Circuit Judge
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 14‐3053 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 13 CR 96‐1 
ROY D. SMART,                                    
      Defendant‐Appellant.                      Ronald A. Guzmán, 
                                                Judge. 
 
                                     O R D E R 
 
       Roy Smart was convicted of possessing a firearm as a felon, and was sentenced 
above the guidelines to a 96‐month term. Smart now challenges that sentence as 
unreasonable. Because the district court sufficiently explained the 96‐month sentence 
based on the factors in 18 U.S.C. § 3553(a), we affirm. 
        
       In March 2012 a woman reported to Chicago police that a man with a handgun in 
his waistband had grabbed and struck her in the face with his hand, and also had 
“pistol‐whipped” another man. When officers responded, Smart ran down the street, 
No. 14‐3053                                                                             Page 2 
 
threw a loaded handgun, then hid under a parked car. The police found him under the 
car and recovered the gun. Smart later pleaded guilty to possessing a firearm as a felon, 
18 U.S.C. § 922(g)(1). 
         
        A probation officer determined Smart’s guidelines imprisonment range to be 57 
to 71 months and recommend a sentence of 57 months. Smart’s total offense level is 21 
(the base offense level of 24 was reduced 3 levels for acceptance of responsibility, 
see U.S.S.G. §§ 2K2.1(a)(2); 3E1.1(a), (b)), and he is in criminal‐history category IV. Smart 
had accumulated 8 criminal‐history points for convictions in state court: 3 from a 9‐year 
sentence for armed robbery with a gun, 3 from a 4‐year sentence for delivery of a 
controlled substance, see id. § 4A1.1(a), and 2 from a pair of 1‐day sentences for 
possessing marijuana, see id. § 4A1.1(c). Three other offenses that he committed before 
age 18 did not receive criminal‐history points. 
         
        In his sentencing memorandum, Smart urged the district court to impose a 
36‐month sentence. His lawyer argued that Smart’s criminal‐history score is overstated 
by the two points for marijuana possession; according to counsel, a 1‐day sentence has 
little probative value of guilt, and each sentence effectively increased his imprisonment 
range by 11 months (by bumping him into criminal‐history category IV). And, counsel 
asserted, criminal history points for marijuana convictions “should be approached with 
caution” because, counsel insisted, marijuana laws are enforced differently against black 
and white offenders. Counsel further asserted that the environment in which Smart 
grew up—the lack of adult supervision, his diagnosis with a learning disability, 
incomplete schooling, and his parents’ and friends’ substance abuse—justified leniency. 
Counsel emphasized Smart’s remorse and his positive lifestyle as an adult, including 
that he worked as a barber, cared for his and his girlfriend’s children, and had become 
involved in his community. At sentencing the lawyer repeated these arguments and 
emphasized that Smart had been mentoring young boys to stay in school and avoid the 
same criminal choices he had made. The government urged the court to sentence Smart 
within the guidelines range. 
         
        The district court adopted the guidelines calculations in the presentence report 
and sentenced Smart above the range to 96 months. In explaining this sentence the 
district court acknowledged Smart’s difficult childhood and lack of adult supervision, 
but stressed that Smart had to take responsibility for his own conduct. The court also 
reviewed Smart’s criminal history, which had started with an armed robbery with a gun 
at age 13. And by the time Smart committed the § 922(g) violation at age 30, the court 
noted, he had been convicted of other crimes, including a second armed robbery with a 
No. 14‐3053                                                                                  Page 3 
 
gun. Even though he was a positive influence on people close to him, the court 
explained, his repeated involvement with guns and drugs was a danger to the rest of the 
community. The judge concluded, 
        
       I disagree violently with the defense. I think that the sentencing guidelines 
       do not adequately reflect the danger that this defendant represents to the 
       community.  It  is  rare  that  I  say  that.  But  this  background,  this  social 
       history,  this  lack  of  rehabilitation,  or  this  protracted  criminal  conduct  of 
       the  most  violent  kind,  repeated  ownership  of  guns,  leaves  me  with  no 
       other choice. 
        
       The sentence I’m going to enter in this case is above the guideline range, 
       and it’s above the guideline range for the reasons I’ve just stated. At this 
       point in time, given this defendant and all that we know about him, I find 
       that the likelihood of recidivism is great. The likelihood of rehabilitation is 
       very little. And the danger to the community that the type of conduct that 
       he represents and poses is very great indeed. 
 
       On appeal Smart contends that the district court committed, first, a “procedural” 
error by not taking into account that sentencing him above the range would create an 
“unwarranted sentencing disparity,” and, second, a “substantive” error by sentencing 
him above the range. But these are overlapping claims; Smart really argues that his 
96‐month prison term is not sufficiently explained and thus unreasonable. Smart notes 
that his sentence is more than twice the average sentence in 2012 for § 922(g) offenders 
who, like him, were not sentenced under the Armed Career Criminal Act, and he insists 
that the judge was required to explain why a sentence 25 months above the guidelines 
range would not result in an unwarranted disparity. 
        
       The district court was not required to explicitly discuss “the need to avoid 
unwarranted sentencing disparities among defendants with similar records who have 
been found guilty of similar conduct.” See 18 U.S.C. § 3553(a)(6). Subsection (a)(6) is not 
concerned with disparate sentences per se; its focus is on sentencing disparity that is 
unwarranted or unjustified. See United States v. Castaldi, 743 F.3d 589, 597–98 (7th Cir. 
2014); United States v. Bartlett, 567 F.3d 901, 907–08 (7th Cir. 2009); United States v. 
Boscarino, 437 F.3d 634, 637–38 (7th Cir. 2006). Different sentences for similarly situated 
defendants are permissible when justified by the circumstances. See United States v. 
Brown, 732 F.3d 781, 788 (7th Cir. 2013). And a district court’s very contemplation of the 
correctly calculated guidelines range shows that the judge considered the need to avoid 
No. 14‐3053                                                                               Page 4 
 
unwarranted disparity. See Gall v. United States, 552 U.S. 38, 54 (2007); United States v. 
Halliday, 672 F.3d 462, 473 (7th Cir. 2012); United States v. Statham, 581 F.3d 548, 556 (7th 
Cir. 2009). Smart’s observation that his sentence is more than twice the average § 922(g) 
sentence is meaningless; the relevant question should be how his sentence compares to a 
defendant with a similar background who engaged in comparable behavior. See Brown, 
732 F.3d at 788–89; Halliday, 672 F.3d 462 at 74. What matters is whether the judge 
sufficiently explained the choice to impose a sentence significantly above the range. 
See United States v. Molton, 743 F.3d 479, 484 (7th Cir. 2014); United States v. Miller, 601 
F.3d 734, 739 (7th Cir. 2010); United States v. Gooden, 564 F.3d 887, 890–91 (7th Cir. 2009). 
 
        Smart insists, however, that the district court erred by not offering a “compelling 
justification” for a sentence 25 months above the guidelines range. He contrasts his 
sentence with other above‐guidelines sentences that this court has upheld based on 
“compelling justifications,” which Smart asserts are not present in his case. This court 
will uphold an above‐guidelines sentence as long as the district court gives an adequate 
explanation that is consistent with the factors in § 3553(a). See Gall, 552 U.S. at 59–60; 
United States v. Taylor, 701 F.3d 1166, 1174 (7th Cir. 2012); United States v. Jackson, 547 F.3d 
786, 793 (7th Cir. 2008). The district court’s explanation shows that the judge considered 
the relevant factors in § 3553(a), and the explanation is sufficient to support a sentence 25 
months above the guidelines range. The district judge discussed Smart’s personal 
history and characteristics, see 18 U.S.C. § 3553(a)(1), including his difficult and unstable 
upbringing in two homes with little adult supervision. The court considered that Smart 
might be “doing wonderful things” for some people in his life, but that he is a danger to 
others. The court also accounted for Smart’s nearly 20 years of criminal history 
beginning when he was 12, and noted that prior sentences had not deterred him from 
engaging in criminal activity involving drugs and guns, which was adding to violence in 
Chicago and endangering the public. See id. § 3553(a)(2)(A)–(C). 
 
        Finally, Smart argues that the district court relied too heavily on his juvenile 
criminal history and overlooked other factors, such as his close family relationships that, 
in Smart’s view, diminish the likelihood of recidivism. The district court was permitted 
to consider Smart’s criminal history—including juvenile convictions—that did not 
warrant criminal‐history points. See United States v. Johnson, 612 F.3d 889, 896 (7th Cir. 
2010); United States v. McIntyre, 531 F.3d 481, 482–84 (7th Cir. 2008). 
 
        The district court’s judgment is AFFIRMED.